SYLLABUS

(This syllabus is not part of the opinion of the Court. It has been prepared by the Office of the Clerk for the
convenience of the reader. It has been neither reviewed nor approved by the Supreme Court. Please note that, in the
interest of brevity, portions of any opinion may not have been summarized.)

                       Andrew McCarrell v. Hoffmann-La Roche, Inc. (A-28-15) (076524)

Argued October 13, 2016 -- Decided January 24, 2017

Albin, J., writing for a unanimous Court.

          This appeal raises the question: What are New Jersey’s choice-of law rules in determining the applicable
statute of limitations in a tort action? Plaintiff Andrew McCarrell timely filed this products-liability action within
New Jersey’s statute of limitations, but Alabama’s limitations period had expired by the time of the filing. The issue
is which state’s statute of limitations applies under New Jersey’s choice-of-law jurisprudence.

         At age 24, McCarrell, an Alabama resident, was prescribed a four-month Accutane regimen to treat his
acne in 1995. In 1996, ten months after he stopped taking Accutane, McCarrell began experiencing intense stomach
pain and diarrhea and was diagnosed as suffering from inflammatory bowel disease; he underwent multiple, serious
surgeries to address complications from this condition. McCarrell was prescribed and took Accutane in Alabama
and received medical treatment in that state. Accutane is produced by defendants Hoffman-La Roche, Inc., and
Roche Laboratories, Inc. (collectively Roche). Roche was incorporated and maintained its corporate offices in New
Jersey. Roche designed, manufactured, and labeled Accutane in New Jersey and distributed it from this State.

          In July 2003, plaintiff filed a products-liability action in the Law Division, alleging that Roche had failed to
provide adequate warnings about the risks and side effects associated with taking Accutane. Roche moved for
summary judgment, citing Alabama’s two-year statute of limitations. The trial court denied the motion, finding that
the governmental-interest test set forth in Gantes v. Kason Corp., 145 N.J. 478, 484 (1996), directed that New
Jersey’s statute of limitations governs the case. The jury found in favor of McCarrell on the failure-to-warn claim,
but the Appellate Division reversed based on evidentiary issues. The Appellate Division approved the trial court’s
application of New Jersey’s statute of limitations to the case, however, and the Court denied Roche’s petition for
certification. McCarrell v. Hoffman-La Roche, Inc., 199 N.J. 518 (2009).

           After a new trial, a jury found Roche liable for failure to warn, awarding McCarrell $25,159,530. Roche
challenged the verdict on the ground that the governmental-interest test had been supplanted by the most-significant-
relationship test of sections 146, 145, and 6 of the Second Restatement of Conflicts of Law and argued that, under
this test, Alabama’s statute of limitations applied. The trial court denied the challenge as untimely.

          An appellate panel accepted Roche’s argument that P.V. ex rel. T.V. v. Camp Jaycee, 197 N.J. 132
(2008)—which adopted sections 146, 145, and 6 of the Second Restatement for resolving conflicts of substantive
tort law—altered the landscape of choice-of-law jurisprudence and compelled the application of Alabama’s statute
of limitations in this case. The panel expressly declined to apply section 142 of the Second Restatement. It vacated
the jury’s verdict and award, dismissed McCarrell’s complaint as untimely, and did not reach the remaining issues
raised by Roche on appeal. The Court granted McCarrell’s petition for certification. 223 N.J. 555 (2015).

HELD: Section 142 of the Second Restatement is now the operative choice-of-law rule in New Jersey for resolving
statute-of-limitations conflicts because it will channel judicial discretion and lead to more predictable and uniform
results that are consistent with the just expectations of the parties. Based on a choice-of-law analysis under section 142,
New Jersey’s limitations period governs, and therefore McCarrell’s action was timely filed. The Court therefore
reinstates McCarrell’s verdict and damages award and remands to the Appellate Division for consideration of the
unaddressed issues remaining on appeal.

1. The first inquiry in any choice-of-law analysis is whether the laws of the states with interests in the litigation are
in conflict. When a complaint is timely filed within one state’s statute of limitations but is filed outside another’s, a
true conflict is present. In this case, New Jersey’s and Alabama’s statutes of limitations are in conflict. (pp. 16-18)
2. Under the common law, the forum state—the state in which a lawsuit was filed—applied its own statute of
limitations when a choice-of-law issue arose. In Heavner v. Uniroyal, Inc., the Court rejected that inflexible rule.
63 N.J. 130, 140-41 (1973). Instead, the Court adopted a new rule that weighed the contacts that each state had to
the matter in determining the applicable statute of limitations. (pp. 19-21)

3. In Gantes, supra, the Court adopted “a flexible ‘governmental-interest’ standard, which requires application of
the law of the state with the greatest interest in resolving the particular issue that is raised in the underlying
litigation.” 145 N.J. at 484. The Gantes Court evaluated New Jersey’s governmental interests, recognized the
State’s “strong interest in encouraging the manufacture and distribution of safe products for the public and,
conversely, in deterring the manufacture and distribution of unsafe products within the state,” and observed that
meritorious products-liability actions that are timely filed and hold manufacturers accountable for dangerous
products further that interest. Id. at 490. The Gantes Court thus applied New Jersey’s limitations period and
permitted the lawsuit, which would have been barred under Georgia law, to proceed. Id. at 487, 499. (pp. 21-24)

4. The Court had adopted the governmental-interest test to resolve choice-of-law issues concerning substantive tort
law before Heavner and Gantes adopted that test for statutes of limitations. That test remained the analytical tool for
deciding choice-of-law issues related to substantive tort law and statutes of limitations until, in Camp Jaycee, supra,
this Court formally adopted the Second Restatement’s most significant-relationship test in sections 146, 145, and 6
for deciding the choice of substantive law in tort cases involving more than one state. 197 N.J. at 142-43. In Camp
Jaycee, choosing between this State’s and another state’s statute of limitations was not an issue. The Court now
establishes a bright-line rule: a conflict of law is present whenever the selection of one statute of limitations over
another is outcome dispositive. (pp. 24-28)

5. Camp Jaycee’s adoption of sections 146, 145, and 6 of the Second Restatement to resolve conflicts of substantive
law in tort actions was not a signal that the Court would apply the same choice-of-law test for statutes of limitations.
Indeed, the drafters of the Second Restatement did not intend that sections 146 and 145 would be used for statute-of-
limitations choice-of-law determinations, but rather crafted section 142 to address statutes of limitations as an
independent issue. Incorporating section 142 into New Jersey’s choice-of-law jurisprudence completes the
conversion from the governmental-interest standard to the Second Restatement begun in Camp Jaycee. (pp. 28-29)

6. Under section 142, the statute of limitations of the forum state generally applies whenever that state has a
substantial interest in the maintenance of the claim. In that circumstance, the inquiry ends unless exceptional
circumstances would render that result unreasonable. Only when the forum state has “no substantial interest” in the
maintenance of the claim does a court consider whether “the claim would be barred under the statute of limitations
of a state having a more significant relationship to the parties and the occurrence” through consideration of the
factors in section 6. Restatement (Second), supra, § 142(2)(a)-(b). (pp. 29-31)

7. The Court believes that section 142 benefits from an ease of application; places both New Jersey’s and out-of-
state’s citizens on an equal playing field, thus promoting principles of comity; advances predictability and
uniformity in decision-making; and allows for greater certainty in the expectations of the parties. The Court finds
section 142’s presumption favoring a forum state with a substantial interest in the matter consistent with the holding
in Gantes and beneficial to New Jersey companies by offering protection against another state’s longer limitations
period. Section 142 is a less malleable standard than the governmental-interest test and will channel judicial
discretion to ensure a higher degree of uniformity and predictability in resolving choice-of-law issues. (pp. 31-36)

8. Applying section 142 to the facts of this case, New Jersey’s statute of limitations governs because the Court
cannot conclude that “maintenance of the claim would serve no substantial interest” of New Jersey and because
there are no “exceptional circumstances” that call for the application of Alabama’s limitations period. Restatement
(Second), supra, § 142(2)(a). (pp. 36-40)

      The judgment of the Appellate Division is REVERSED and the jury’s verdict and damages award are
REINSTATED. The matter is REMANDED to the Appellate Division for consideration of the unaddressed issues.

     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, FERNANDEZ-VINA, SOLOMON, and
TIMPONE join in JUSTICE ALBIN’s opinion. JUSTICE PATTERSON did not participate.


                                                           2
                                     SUPREME COURT OF NEW JERSEY
                                       A-28 September Term 2015
                                                076524

ANDREW McCARRELL,

    Plaintiff-Appellant,

         v.

HOFFMANN-LA ROCHE, INC., and
ROCHE LABORATORIES, INC.,

    Defendants-Respondents.


         Argued October 13, 2016 – Decided January 24, 2017

         On certification to the Superior Court,
         Appellate Division.

         David R. Buchanan argued the cause for
         appellant (Seeger Weiss, attorneys; Mr.
         Buchanan, Michael D. Hook and Mary Jane
         Bass, members of the Florida bar, on the
         briefs).

         Paul W. Schmidt, a member of the District of
         Columbia bar, argued the cause for
         respondents (Gibbons and Dughi Hewit &
         Domalewski, attorneys; Mr. Schmidt, Michelle
         M. Bufano, Natalie H. Mantell, Russell L.
         Hewit, and Michael X. Imbroscio, a member of
         the District of Columbia bar, of counsel and
         on the briefs).

         Christopher M. Placitella argued the cause
         for amicus curiae New Jersey Association for
         Justice (Cohen, Placitella & Roth,
         attorneys; Mr. Placitella and Jared M.
         Placitella, of counsel and on the brief).

         David R. Kott argued the cause for amicus
         curiae The New Jersey Civil Justice
         Institute (Mr. Kott and Edward J. Fanning,
         Jr., of counsel; Mr. Kott, Mr. Fanning, and

                               1
         Gary R. Tulp, on the brief).

    JUSTICE ALBIN delivered the opinion of the Court.

    Over the years, our choice-of-law jurisprudence has striven

to structure rules that will lead to predictable and uniform

results that are fair and just and that will meet the reasonable

expectations of the parties.   In this appeal, we attempt to

advance that goal.

    Accutane is a prescription medication for the treatment of

severe cases of acne.   In this products-liability action filed

in New Jersey, plaintiff Andrew McCarrell, an Alabama resident,

claims that he developed a virulent form of inflammatory bowel

disease as a result of taking Accutane.   He also claims that had

Accutane’s warning labels adequately informed him of the risks

and dangers associated with Accutane, he would not have taken

the medication.

    Plaintiff was prescribed and took Accutane in Alabama, and

he developed and was treated for inflammatory bowel disease in

that state.   Defendants Hoffmann-La Roche, Inc., and Roche

Laboratories, Inc., both New Jersey corporations, (collectively

Roche), designed, manufactured, and labeled Accutane in New

Jersey and distributed the medication from this State.

    Plaintiff timely filed the products-liability action under

New Jersey’s statute of limitations, but Alabama’s limitations

period had expired by the time of the filing.   The issue is

                                 2
which state’s statute of limitations applies under New Jersey’s

choice-of-law jurisprudence.

    The trial court concluded that under the governmental-

interest test articulated in Gantes v. Kason Corp., 145 N.J.
478, 484 (1996), New Jersey’s statute of limitations applied.

In the most recent trial of this case, a jury found Roche liable

on plaintiff’s failure-to-warn claim and awarded damages.

    The Appellate Division reversed and dismissed the action,

finding that Alabama’s statute of limitations governed under the

substantial-relationship test in sections 146, 145, and 6 of the

Restatement (Second) of Conflicts of Law (1971) (Am. Law Inst.,

amended 1988) (Restatement (Second)).   The American Law

Institute crafted that test to determine whether the forum

state’s or another state’s substantive law applies in a tort

action.   That test begins with a presumption favoring the law of

the state where the injury occurred.

    The American Law Institute, however, fashioned a different

test to resolve choice-of-law determinations involving statutes

of limitations.   Under section 142 of the Second Restatement,

the statute of limitations of the forum state -- here, New

Jersey -- applies if that state has a substantial interest in

the maintenance of the claim and there are no “exceptional

circumstances” that “make such a result unreasonable.”

    We hold that section 142 of the Second Restatement is now

                                 3
the operative choice-of-law rule for resolving statute-of-

limitations conflicts because it will channel judicial

discretion and lead to more predictable and uniform results that

are consistent with the just expectations of the parties.     The

adoption of section 142 is also a natural progression in our

conversion from the governmental-interest test to the Second

Restatement begun in P.V. ex rel. T.V. v. Camp Jaycee, 197 N.J.
132 (2008), which adopted sections 146, 145, and 6 for resolving

conflicts of substantive tort law.   The Appellate Division

mistakenly read Camp Jaycee as suggesting that we would adopt

the same choice-of-law rule for purposes of both substantive law

and statutes of limitations.

    An analysis under section 142 of the Second Restatement

leads to the conclusion that New Jersey’s statute of limitations

was properly applied to this products-liability action.      Our

jurisprudence has long recognized that this State has a

substantial interest in deterring its manufacturers from placing

dangerous products in the stream of commerce.   Inadequate

warning labels can render prescription medications dangerous.

No exceptional circumstances are present that would render the

application of New Jersey’s limitations period unreasonable.

Importantly, even were we to apply our previous governmental-

interest test, the outcome would be no different.

    We therefore reverse and reinstate the jury’s verdict and

                                4
award.   We remand to the Appellate Division for consideration of

the unaddressed issues remaining on appeal.

                                 I.

                                 A.

    In July 2003, plaintiff filed a products-liability action

in the Superior Court, Law Division, alleging that defendant

Roche -- the New Jersey manufacturer, marketer, and distributor

of Accutane -- failed to provide adequate warnings about the

risks and side effects associated with taking Accutane.

Plaintiff asserts that had he received proper warnings about the

potentially devastating side effects of Accutane, he would not

have taken the medication, which he claims was the proximate

cause of his inflammatory bowel disease.   Plaintiff also alleges

that Roche’s mislabeling of Accutane violated the New Jersey

Consumer Fraud Act, N.J.S.A. 56:8-1 to -20.

    The sole issue before us is whether the statute of

limitations of New Jersey (the forum state) or Alabama (the

injury-site state) governs this case.    From the voluminous trial

and pre-trial record, we recite the facts relevant to address

that issue.

                                 B.

    Plaintiff, a resident of Alabama, had suffered from acne

since high school, and antibiotics proved to be an ineffective

treatment.    In June 1995, when plaintiff was twenty-four years

                                  5
old, his dermatologist prescribed Accutane.    Plaintiff took

daily doses of the medicine for the next four months.     Four

weeks into the treatment program, plaintiff experienced dry

eyes, achy joints, and chapped lips but complained of no other

adverse side effects.    After completing his regimen of Accutane,

plaintiff noticed that his skin was clearer.    At a four-month

post-Accutane review with his dermatologist in February 1996,

plaintiff reported that the prior side effects had subsided and

that he had experienced no new health problems.

    In August 1996, ten months after he stopped taking

Accutane, plaintiff began experiencing intense stomach pain and

diarrhea.    Over the next several months, plaintiff’s condition

worsened, and his primary care physician referred him to a

gastroenterologist.     In November 1996, plaintiff was diagnosed

as suffering from inflammatory bowel disease.     By the next

month, as a result of constant bleeding from the rectum,

plaintiff became anemic.    Plaintiff’s weight had dropped from

162 pounds, his pre-Accutane weight, to just 114 pounds at this

point.

    Over the next several years, plaintiff underwent multiple

surgeries.   Plaintiff’s colon and rectum were removed and

replaced with a j-pouch -- an artificially constructed reservoir

at the end of the small intestines -- that is intended to allow

for ordinary bowel movements.    The j-pouch became inflamed,

                                  6
causing plaintiff to suffer persistent and severe

gastrointestinal pain and flu-like symptoms.    To permit the j-

pouch to heal, a colostomy bag was attached to plaintiff’s small

intestine through a surgical procedure.     Plaintiff subsisted

with the colostomy bag for four-and-one-half years until another

surgery reconnected the j-pouch to the small intestine.

Plaintiff continues to suffer from severe abdominal cramping,

multiple bowel movements every day, and episodes of

incontinence.

    Plaintiff was prescribed and took Accutane in Alabama and

was treated for the medical complications related to

inflammatory bowel disease in that state.

                                C.

    Defendants Hoffmann-La Roche, Inc., and Roche Laboratories,

Inc., were incorporated in New Jersey and maintained their

corporate offices here.   They designed, manufactured, and

labeled Accutane in New Jersey and distributed the product from

this State.

    In 1982, the United States Food and Drug Administration

approved Accutane, known generically as isotretinoin, for the

treatment of recalcitrant nodular acne.     At the time that

plaintiff’s physician prescribed, and plaintiff took, Accutane,

Roche had provided various warnings about Accutane’s possible

adverse side effects -- including potential gastrointestinal

                                 7
disorders -- by means of product labeling, a patient brochure,

and a Dear Doctor letter.1

     Plaintiff claims that the Accutane label and other warnings

conveyed the impression that the listed adverse reactions to

Accutane would arise while the patient was taking the medication

and that discontinuing its use would resolve such problems.

Plaintiff also contends that the warnings did not suggest that

he could develop an irreversible case of inflammatory bowel

disease after completion of the Accutane regimen.   He asserts

that, during the period he took Accutane, Roche knew or should

have known that Accutane not only could trigger inflammatory

bowel disease after its use, but that it also could cause

irreversible damage to his organs, and that Roche failed to

provide adequate warnings to him and his physician about those

risks.

     Roche counters that the warnings sufficiently apprised

defendant of the associated risks of taking Accutane and that

plaintiff’s use of the medication was not the proximate cause of

his inflammatory bowel disease.

                                  D.




1 A “Dear Doctor letter” is a letter sent to physicians and other
health-care professionals by a drug manufacturer or the Food and
Drug Administration advising of substantial new warning
information. PLIVA, Inc. v. Mensing, 564 U.S. 604, 615, 131 S.
Ct. 2567, 2576, 180 L. Ed. 2d 580, 590 (2011).
                                  8
    Roche moved for summary judgment to dismiss plaintiff’s

claims on the basis that they were barred by Alabama’s two-year

statute of limitations governing personal injury claims.      See

Ala. Code § 6-2-38(l).   Roche reasoned that because plaintiff’s

injury occurred in 1996 and his claim was filed in 2003, the

claim was not filed within the appropriate limitations period.

In contrast, plaintiff argued that the equitable “discovery

rule” incorporated into New Jersey’s two-year statute of

limitations, N.J.S.A. 2A:14-2, was the applicable law.     Under

the “discovery rule,” the statute of limitations does not begin

to run “until the injured party discovers, or by an exercise of

reasonable diligence and intelligence should have discovered

that he may have a basis for an actionable claim.”   Lopez v.

Swyer, 62 N.J. 267, 272 (1973).   Alabama’s statute of

limitations does not have an equitable tolling provision.     Cline

v. Ashland, Inc., 970 So. 2d 755, 760-61 (Ala.) (See, J.,

concurring), cert. denied, 551 U.S. 1103, 127 S. Ct. 2916, 168
L. Ed. 2d 244 (2007).

    The Honorable Carol Higbee, J.S.C., who presided over the

case, denied Roche’s motion.   Judge Higbee stated that the

governmental-interest test, as expounded in Gantes, supra, 145

N.J. at 484, directed that New Jersey’s statute of limitations

governs the case.   She found that Alabama had no discernible

interest in barring one of its residents from pursuing a claim

                                  9
against a New Jersey pharmaceutical company in a New Jersey

court and that this State had a singularly distinct interest “in

deterring the manufacture and distribution of unsafe products

within the state,” quoting id. at 490.

     Judge Higbee determined that plaintiff did not become aware

that his use of Accutane could have caused his inflammatory

bowel disease until June 2003.   Because plaintiff filed his

complaint six weeks after that discovery, Judge Higbee concluded

that, under New Jersey’s equitable tolling rule, the complaint

was timely filed.

                                 E.

     At the conclusion of a four-week jury trial in 2007, the

court instructed the jury on Alabama’s substantive law,

including its products-liability law.2   The jury found in favor

of plaintiff on the failure-to-warn claim and awarded damages in

the amount of $2,619,000.   The jury rejected plaintiff’s

consumer-fraud claim.

     The Appellate Division reversed the jury’s failure-to-warn

verdict based on erroneous evidentiary rulings by the trial

court and remanded for a new trial.   The Appellate Division,

however, approved of the trial court’s “sound” reasoning in

finding that “the competing policy interests at stake” called


2 Neither party contests in the present appeal that Alabama’s
products-liability law governs this case.
                                 10
for the application of New Jersey’s statute of limitations on

the failure-to-warn claim.   The Appellate Division also

concluded that the trial court “had ample factual grounds to

find that [New Jersey’s] two-year limitation period should be

equitably tolled to accommodate plaintiff’s lawsuit.”

    We denied Roche’s petition for certification.    McCarrell v.

Hoffmann-La Roche, Inc., 199 N.J. 518 (2009).

                                F.

    Plaintiff’s second trial in 2010 lasted about four weeks.

The jury found Roche liable on plaintiff’s failure-to-warn claim

and awarded plaintiff $25,159,530.   Roche moved for a judgment

notwithstanding the verdict, arguing again that the trial court

erroneously applied New Jersey’s limitations period.    Relying on

Camp Jaycee, supra, 197 N.J. 132, and Cornett v. Johnson &

Johnson, 414 N.J. Super. 365 (App. Div. 2010), aff’d as

modified, 211 N.J. 362 (2012), Roche maintained that the

governmental-interest test had been supplanted by the most-

significant-relationship test of sections 146 and 145 of the

Second Restatement, which starts with a presumption in favor of

the substantive law of the state where the injury occurred.

That test, Roche asserted, compelled the application of

Alabama’s limitations period.

    Judge Higbee denied the motion, holding that Roche’s

change-of-law argument was not timely because Roche did not

                                11
argue for adoption of those sections of the Second Restatement

when it appeared before the Appellate Division, despite the

availability of the Camp Jaycee decision.3   Judge Higbee,

moreover, concluded that the decision to apply the New Jersey

limitations period would be no different if she were to engage

in an analysis under Second Restatement sections 146, 145, and

6.

                                G.

     In an unpublished opinion, an appellate panel accepted

Roche’s change-of-law argument -- the argument that Camp Jaycee

altered the landscape -- and held that Alabama’s two-year

statute of limitations governed under sections 146, 145, and 6

of the Second Restatement.   It noted that plaintiff received his

inflammatory bowel disease diagnosis on November 26, 1996, but

did not file his claims until July 23, 2003.   Because Alabama’s

statute had no equitable tolling provision, the panel vacated

the jury’s verdict and award and dismissed plaintiff’s complaint

as having been filed out of time.

     The panel held that under section 146 of the Second

Restatement, “the law of the state where the injury occurred” --

here, Alabama -- applies “unless another state has a more




3 Camp Jaycee was decided six days before oral argument in the
Appellate Division and three-and-one-half months before the
Appellate Division rendered its decision.
                                12
significant relationship to the issue” based on an analysis of

the factors enumerated in Second Restatement sections 145 and 6.

After analyzing those factors, the panel concluded that the

injury-site presumption had not been overcome.   It focused on

the fact that Alabama is where plaintiff resided, where he was

prescribed and took Accutane, and where he developed and was

treated for inflammatory bowel disease.   The panel took the view

that “New Jersey has little interest in protecting the

compensation right of [an out-of-state] resident,” quoting

Cornett, supra, 414 N.J. Super. at 381.

     The panel expressly declined to apply section 142 of the

Second Restatement -- a section specifically crafted to resolve

the choice-of-law issue that arises when the forum state’s and

another state’s statutes of limitations are in conflict.     Under

section 142, the limitations period of the forum state applies

unless it has “no substantial interest” in maintaining the claim

in its courts.

     The panel did not reach the remaining issues raised by

Roche on appeal.4

     We granted plaintiff’s petition for certification.


4 Roche also claimed that the trial court erred in limiting
defendant from calling certain expert witnesses; in allowing the
case to be submitted to the jury in the absence of sufficient
evidence establishing proximate causation; and in not granting a
new trial or, alternatively, a remittitur because of the
excessiveness of the damages award.
                               13
McCarrell v. Hoffmann-La Roche, Inc., 223 N.J. 555 (2015).    We

also granted the motions of the New Jersey Association for

Justice and the New Jersey Civil Justice Institute to

participate as amici curiae.

                               II.

                               A.

    Plaintiff argues that the Appellate Division erred by not

applying section 142 of the Second Restatement, entitled

“Statute of Limitations of Forum.”   That section, he notes, is

specifically designed to decide choice-of-law questions

governing the timeliness of a tort action when two or more

interested states have conflicting statutes of limitations.

    Plaintiff asserts that had the appellate panel in this case

applied section 142 and its presumption favoring the forum

state’s statute of limitations, it would have upheld the trial

court’s finding that this State’s limitations period applies.

Plaintiff further maintains that, even if Restatement sections

146, 145, and 6 govern, along with the presumption favoring the

injury-site state, a proper weighing of the factors would

indicate that New Jersey, not Alabama, has the “most significant

relationship” to this products-liability action.   Under either

analysis, plaintiff submits, New Jersey’s statute of limitations

applies.



                               14
    Amicus New Jersey Association for Justice urges this Court

to adopt section 142 of the Second Restatement, reasoning that

142’s presumption favoring the forum state’s statute of

limitations will allow for more uniform and predictable choice-

of-law decision-making and advance New Jersey’s strong interest

in regulating its manufacturers.

                                B.

    Roche argues that the proper choice-of-law analysis for

determining the applicable statute of limitations is set forth

in sections 146, 145, and 6 of the Second Restatement.      Roche

submits that viewing New Jersey’s and Alabama’s respective

interests through the lens of those Restatement sections leads

to the conclusion that plaintiff did not overcome the

presumption favoring use of the injury-site state’s statute of

limitations.   Roche therefore asserts that the Appellate

Division correctly dismissed plaintiff’s action under Alabama’s

limitations period.

    Roche asserts that plaintiff -- by advancing section 142 as

the governing choice-of-law modality -- is attempting to revive

the now-defunct common-law rule that the forum state’s statute

of limitations prevails as a matter of procedure.   That

approach, Roche insists, was rejected by this Court in Heavner

v. Uniroyal, Inc., 63 N.J. 130 (1973).



                                15
    Roche further asserts that, even if this Court were to

apply section 142 to the choice-of-law issue in this case, the

outcome would be no different; Alabama’s statute of limitations

would govern because nearly all of the significant events

related to this litigation occurred in Alabama.

    Amicus New Jersey Civil Justice Institute also asks this

Court to reject plaintiff’s invitation to adopt section 142 of the

Second Restatement.    The Civil Justice Institute expresses concern

that ratifying section 142’s framework will encourage forum

shopping by out-of-state residents seeking to sue New Jersey

pharmaceutical companies in our courts.

                                 III.

    When a civil action is brought in New Jersey, our courts

apply New Jersey’s choice-of-law rules in deciding whether this

State’s or another state’s statute of limitations governs the

matter.   Gantes, supra, 145 N.J. at 484.    This appeal raises the

question:     What are our choice-of-law rules in determining the

applicable statute of limitations in a tort action?     The trial

court used the governmental-interest test expounded in Gantes,

and the Appellate Division used the significant-relationship

test found in sections 146, 145, and 6 of the Second Restatement

-- a test intended to determine which state’s substantive law

will apply.    Now, plaintiff argues that we should use the

analytical framework set forth in section 142 of the Second

                                  16
Restatement, which was specifically designed to determine

whether the forum state’s or another state’s statute of

limitations will govern.

    The analytical framework for deciding how to resolve a

choice-of-law issue is a matter of law.   See Mastondrea v.

Occidental Hotels Mgmt. S.A., 391 N.J. Super. 261, 283 (App.

Div. 2007).   Because the trial court and Appellate Division have

no better insight than this Court in determining such matters,

we are not bound by their legal conclusions and therefore our

review is de novo.   See Zaman v. Felton, 219 N.J. 199, 216

(2014).

    We begin with a brief discussion of some general choice-of-

law principles governing statutes of limitations.

                                A.

    The first inquiry in any choice-of-law analysis is whether

the laws of the states with interests in the litigation are in

conflict.   Gantes, supra, 145 N.J. at 484.   When application of

the forum state’s or another state’s statute of limitations

results in the same outcome, no conflict exists, and the law of

the forum state governs.   Rowe v. Hoffmann-La Roche, Inc., 189
N.J. 615, 621 (2007).   In contrast, when a complaint is timely

filed within one state’s statute of limitations but is filed

outside another state’s, then a true conflict is present.     See

Schmelzle v. ALZA Corp., 561 F. Supp. 2d 1046, 1048 (D. Minn.

                                17
2008).   In other words, a true conflict of law arises when

choosing between one or another state’s statute of limitations

is outcome determinative.   See ibid.   In that circumstance, a

court must decide, under the appropriate choice-of-law rule,

which jurisdiction’s statute governs.    In this case, New

Jersey’s and Alabama’s statutes of limitations are in conflict.

Plaintiff’s lawsuit is only timely if New Jersey’s limitations

period applies.

    The history of our evolving choice-of-law jurisprudence

will provide context to the issue before us.

                                B.

    Under the common law, the forum state -- the state in which

a lawsuit was filed -- applied its own statute of limitations

when a choice-of-law issue arose.    See, e.g., Smith v. Smith, 90
N.J.L. 282, 286-87 (E. & A. 1917) (“A foreign judgment is

subject to the statute of limitations of the lex fori[,] . . .

the law of the place where the action is instituted.” (citation

omitted)).   That approach was based on the common-law notion

that statutes of limitations are “procedural in nature and

therefore subject to the law of the forum.”    Marshall v. Geo. M.

Brewster & Son, Inc., 37 N.J. 176, 180 (1962); accord

Restatement (Second) of Conflicts of Law § 142 (Am. Law Inst.




                                18
1971).5

     In Heavner v. Uniroyal, Inc., we rejected the inflexible

common-law rule of always applying our own statute of

limitations in choice-of-law matters merely because limitations

periods were denominated as procedural.   63 N.J. 130, 140-41

(1973).   We held that we were not bound to follow a rule based

solely on historical tradition when no sound rationale remained

for keeping the rule.   See id. at 135-40.   Instead, we adopted a

new rule that weighed the contacts that each state had to the

matter in determining the applicable statute of limitations.6

Id. at 141.

     Heavner involved a products-liability action brought in New




5Indeed, the 1971 version of Second Restatement section 142
adhered to this common-law approach. The original version of
section 142 instructed that “[a]n action will not be maintained
if it is barred by the statute of limitations of the forum” and
that “[a]n action will be maintained if it is not barred by the
statute of limitations of the forum, even though it would be
barred by the statute of limitations of another state.”
Restatement (Second) of Conflicts of Law § 142 (Am. Law Inst.
1971) (emphasis added). In light of evolving choice-of-law
jurisprudence and scholarship, the American Law Institute
revised section 142 in 1988, reframing it to include a
rebuttable presumption favoring the forum state. Restatement
(Second) of Conflicts of Law § 142 (1971) (Am. Law Inst.,
amended 1988).

6 By this time, this Court had also abandoned the lex loci
delicti approach to resolve conflicts of substantive law,
instead favoring the governmental-interest analysis. See Mellk
v. Sarahson, 49 N.J. 226, 234-35 (1967) (criticizing First
Restatement choice-of-law analysis as “unvarying and mechanical”
approach that frustrated state public policy).
                                19
Jersey.   The plaintiff, a North Carolina resident, was driving a

truck purchased in North Carolina when the truck’s tire blew

out, causing an accident in North Carolina.    Id. at 133-34.    The

allegedly defective tire was mounted in North Carolina by the

defendant Pullman, a Delaware corporation, which also sold the

truck to the plaintiff.   Id. at 134.    The defendant Uniroyal, a

New Jersey corporation, was the manufacturer and distributor of

Uniroyal tires but was not alleged to have manufactured the

defective tire in New Jersey.   Ibid.; see also Gantes, supra,

145 N.J. at 487.   Both of the defendant corporations did

business throughout the United States.    Heavner, supra, 63 N.J.

at 134.

    We found that the only connection between New Jersey and

the products-liability action was Uniroyal’s incorporation in

this State.   Id. at 134 n.3.   In short, “New Jersey ha[d] no

substantial interest in the matter.”     Id. at 141.   We concluded

that, despite the fact New Jersey was the forum state, North

Carolina’s statute of limitations should apply because that was

where all the parties were located, where the cause of action

arose, and where all relevant incidents occurred.      Id. at 134

n.3, 141.   The plaintiff’s complaint was time barred under North

Carolina law and therefore dismissed.    Id. at 141-42.

    Importantly, we stressed that our ruling was limited to the

“factual pattern” in Heavner and that “there may well be

                                 20
situations involving significant interests of this state where

it would be inequitable or unjust to apply the concept we here

espouse.”7    Id. at 141.

     In Gantes v. Kason Corp., 145 N.J. 478 (1996), we further

refined our choice-of-law rules guiding the selection of the

appropriate statute of limitations among states with interests

in the litigation.    Relying on the animating principles of

Heavner, we declared that “New Jersey’s rule applies a flexible

‘governmental-interest’ standard, which requires application of

the law of the state with the greatest interest in resolving the

particular issue that is raised in the underlying litigation.”

Id. at 484.    To determine the state with the greatest interest,

we instructed courts to “identify the governmental policies

underlying the law of each state and how those policies are

affected by each state’s contacts to the litigation and to the

parties.”    Id. at 485 (quoting Veazey v. Doremus, 103 N.J. 244,




7 The Heavner Court specifically cited Marshall v. Geo. M.
Brewster & Son, Inc. as one example in which New Jersey’s
“significant interests” would warrant application of New
Jersey’s statute of limitations, though noting that that case
was affirmed using New Jersey’s old common-law procedural
approach. Heavner, supra, 63 N.J. at 141 n.6. In Marshall, the
decedent was fatally injured at a Pennsylvania railroad
improvement project involving New Jersey contractors, who had
their principal places of business in this State. Ibid. New
Jersey’s statute of limitations applied to that wrongful death
action brought in this State, despite the fact that decedent and
his representative were nonresidents and the injury occurred in
another state. Ibid.
                                 21
248 (1986)).

    Gantes involved a Georgia resident who died as a result of

an allegedly defective moving part in a Georgia processing

plant.   Id. at 481-82.   Her estate and heirs filed a wrongful

death and survivorship products-liability action in this State

against the New Jersey company that manufactured, distributed,

and sold the part.     Ibid.   The complaint was filed after

Georgia’s statute of repose had expired but within New Jersey’s

two-year statute of limitations, which had been equitably tolled

by the discovery rule.    Id. at 485-87.

    The obvious conflict between New Jersey’s and Georgia’s

limitations periods required an analysis of the two states’

interests in resolving the dispute.      Ibid.   In assessing

Georgia’s interests, the Court observed that Georgia’s

legislature enacted its ten-year statute of repose “to eliminate

stale claims and stabilize products liability underwriting.”

Id. at 486 (quoting Chrysler Corp. v. Batten, 450 S.E.2d 208,

212 (Ga. 1994)).     Georgia’s statute of repose, however, was not

implicated because it “is intended only to unburden Georgia

courts and to shield Georgia manufacturers from claims based on

product defects long after the product has been marketed or

sold.”   Id. at 496.   The Court emphasized that a New Jersey

lawsuit against a New Jersey manufacturer did not raise concerns

of “‘open-ended liability’ on [Georgia’s] insurance industry and

                                   22
stale claims on its courts.”    Id. at 494.     Georgia’s public

policy, moreover, would not be frustrated by allowing, under New

Jersey’s statute of limitations, a Georgia resident’s wrongful

death action to proceed against a New Jersey manufacturer in a

New Jersey court.   Id. at 498.

    In evaluating New Jersey’s governmental interests, the

Court recognized this State’s “strong interest in encouraging

the manufacture and distribution of safe products for the public

and, conversely, in deterring the manufacture and distribution

of unsafe products within the state.”        Id. at 490.   Meritorious

products-liability actions that are timely filed and hold

manufacturers accountable for dangerous products further that

interest.   Ibid.   In Gantes, the plaintiffs invoked the New

Jersey court system to litigate a claim that had a material link

to this State.   Id. at 492.   Unlike Georgia’s statute of repose,

New Jersey’s statute of limitations not only discourages the

filing of stale claims, but also, through its discovery rule,

advances “flexible, equitable considerations based on notions of

fairness to the parties and the justice in allowing claims to be

resolved on their merits.”     Id. at 487.    Our Court noted that

New Jersey’s substantial interest in deterrence outweighed any

countervailing concerns about “burdens on domestic manufacturers

or [about] fears of forum shopping and increased litigation in

the courts of this State.”     Id. at 493.

                                  23
    Accordingly, our Court applied New Jersey’s limitations

period and permitted the wrongful death lawsuit to proceed.       Id.

at 499.

                                 C.

    This Court had adopted the governmental-interest test to

resolve choice-of-law issues concerning substantive tort law

before Heavner and Gantes adopted that test for statutes of

limitations.   See Mellk, supra, 49 N.J. at 234-35 (finding that

advantages of uniformly applying law of state where injury

occurred “must yield when an unvarying and mechanical

application of this rule would cause a result which frustrates a

strong policy of this state while not serving the policy of the

state where the accident occurred”); see also Camp Jaycee,

supra, 197 N.J. at 139 (noting that “[i]n 1967, we joined with

other jurisdictions in abandoning the First Restatement approach

to tort cases, embracing the modern governmental interest

analysis”).    Significantly, our jurisprudence recognized that

the application of the governmental-interest test might lead to

different choice-of-law results concerning substantive law and

statutes of limitations.    For example, in Gantes, supra, this

Court recognized that Georgia’s substantive products-liability

law governed and, yet, found that New Jersey had the greater

governmental interest in applying its statute of limitations.
145 N.J. at 492-93, 495.

                                 24
    The governmental-interest test remained the analytical tool

for deciding choice-of-law issues related to substantive tort

law and statutes of limitations until P.V. ex rel. T.V. v. Camp

Jaycee, 197 N.J. 132 (2008).   In Camp Jaycee, this Court

formally adopted the Second Restatement’s most-significant-

relationship test in sections 146, 145, and 6 for deciding the

choice of substantive law in tort cases involving more than one

state.   Id. at 142-43.   We considered the most-significant-

relationship test to be a more nuanced approach than the

governmental-interest test.    Id. at 142 n.4 (noting that Second

Restatement’s “most significant relationship test embodies all

of the elements of the governmental interest test plus a series

of other factors deemed worthy of consideration”).

    We noted, generally, in Camp Jaycee that one of the

benefits of the Second Restatement is the use of “presumptions

and detailed considerations that bear on conflicts analyses” in

deciding choice of law.   Id. at 140 (emphasis added).   Indeed,

“a set of presumptions” is the starting point for judges under

the Second Restatement.   Ibid. (quoting William L. Reynolds,

Legal Process and Choice of Law, 56 Md. L. Rev. 1371, 1388

(1997)); see, e.g., Restatement (Second), supra, § 142 (setting

presumption for choice of statutes of limitations in tort

cases); Restatement (Second), supra, § 146 (setting presumption

for choice of substantive tort law); Restatement (Second),

                                 25
supra, § 188 (setting presumption for choice of contract law).

     In Camp Jaycee, supra, we held that in a personal-injury

action, the substantive law of the place of injury is presumed

to be the governing law under section 146. 197 N.J. at 141.

That presumption is not overcome unless some other state has a

more significant relationship with the parties and the

occurrence based on an assessment of each state’s contacts under

section 145 and the guiding principles enunciated in section 6.8

Id. at 144-45.   Absent another state having a more significant

relationship, the substantive law of the injury-site state

applies.   Id. at 145.

     The Camp Jaycee Court was well aware that the Second

Restatement had crafted different presumptions to apply in

various other scenarios.    See id. at 140-41.   In Camp Jaycee,

choosing between this State’s and another state’s statute of

limitations was not an issue.   If it were an issue, we surely

would have acknowledged section 142, which is entitled, “Statute

of Limitations of Forum.”   The Court, therefore, had no reason

to appraise the Second Restatement’s presumption that favors




8 The section 145 factors are: “(a) the place where the injury
occurred, (b) the place where the conduct causing the injury
occurred, (c) the domicil, residence, nationality, place of
incorporation and place of business of the parties, and (d) the
place where the relationship, if any, between the parties is
centered.” Restatement (Second), supra, § 145. The section 6
factors are listed infra at 31.
                                 26
applying the forum’s statute of limitations in tort cases.       See

Restatement (Second), supra, § 142.

     In Cornett v. Johnson & Johnson, 211 N.J. 362 (2012), the

Court did not adopt the Appellate Division’s use of the injury-

site presumption of Restatement section 146 in determining

whether New Jersey’s or Kentucky’s statute of limitations

applied in that products-liability case.   See also Cornett v.

Johnson & Johnson, 414 N.J. Super. 365, 378-83 (App. Div. 2010),

aff’d as modified, 211 N.J. 362 (2012).    Instead, by finding

that there was no conflict between the statutes of limitations

of the two states, the Court elided the issue of whether the

governmental-interest test or the Second Restatement would

govern.9   Cornett, supra, 211 N.J. at 377-78.


9 In Cornett, the plaintiffs’ lawsuit expired under Kentucky’s
one-year statute of limitations, despite its equitable tolling
provision, whereas the lawsuit was viable under New Jersey’s
two-year statute and its equitable discovery rule. Cornett,
supra, 211 N.J. at 374, 377-78. The appellate panel in Cornett
assumed for purposes of its choice-of-law analysis that there
was a conflict. Cornett, supra, 414 N.J. Super. at 378.
Compare Ky. Rev. Stat. Ann. § 413.140(1)(a), and Perkins v. Ne.
Log Homes, 808 S.W.2d 809, 818-19 (Ky. 1991), with N.J.S.A.
2A:14-2, and Baird v. Am. Med. Optics, 155 N.J. 54, 65-66
(1998). Our Court concluded that, because the two states had
equitable tolling provisions, the differences in their
limitations periods did not “create a true conflict of laws”
because the differences were not “offensive or repugnant to the
public policy of this state.” 211 N.J. at 377. Going forward,
to avoid any confusion, we are establishing a bright-line rule:
a conflict of law is present whenever the selection of one
statute of limitations over another is outcome dispositive. See
Schmelzle, supra, 561 F. Supp. 2d at 1048 (“An actual conflict
exists if choosing the [statute of limitations] of one state or
                                27
                                D.

    Camp Jaycee’s adoption of sections 146, 145, and 6 of the

Second Restatement to resolve conflicts of substantive law in

tort actions with an injury-site presumption was not a signal

that we would apply the same choice-of-law test for statutes of

limitations.   Indeed, the drafters of the Second Restatement did

not intend that sections 146 and 145 would be used for statute-

of-limitations choice-of-law determinations.    That is so because

the American Law Institute crafted section 142 of the Second

Restatement precisely to address statutes of limitations as an

independent issue for choice-of-law purposes.   The rationales

for whether the forum state’s substantive law or statute of

limitations should govern are different.   That was evident in

Gantes, supra, where Georgia’s products-liability law governed,

but New Jersey’s statute of limitations applied. 145 N.J. at

492-93, 495-96.

    The essential purpose of substantive tort law is to provide

a remedy to a party who has been wronged, see Fu v. Fu, 160 N.J.
108, 123 (1999), whereas the essential purpose of a statute of



the other is outcome determinative.” (citation omitted)); see
also Spence-Parker v. Del. River & Bay Auth., 656 F. Supp. 2d
488, 497 (D.N.J. 2009) (reinforcing that only if “there is no
divergence between the potentially applicable laws” is court not
presented with conflict). To be clear, when a lawsuit is filed
timely under one state’s statute of limitations but not under
another’s, a conflict of law exists, and a choice-of-law
analysis is required.
                                28
limitations is to encourage litigants to file timely claims and

to bar the litigation of stale claims, see Gantes, supra, 145

N.J. at 486.    Those differences were recognized in the common

law and are recognized by the presumptions in Second Restatement

sections 146 and 142.

    There are strong policy reasons for this Court to adopt

section 142 as the choice-of-law rule for statutes of

limitations.    Incorporating section 142 into our choice-of-law

analysis for tort purposes completes the conversion from the

governmental-interest standard to the Second Restatement begun

in Camp Jaycee.

    We therefore turn to a discussion of section 142 of the

Second Restatement.

                                 E.

    The Second Restatement recognizes that when the forum state

has a substantial interest in litigation brought in its courts,

the forum state’s statute of limitations, ordinarily, will

apply.   Section 142 provides:

          Whether a claim will be maintained against the
          defense of the statute of limitations is
          determined under the principles stated in § 6.
          In    general,    unless    the    exceptional
          circumstances of the case make such a result
          unreasonable:

          (1)   The forum will apply its own statute of
                limitations barring the claim.

          (2)   The forum will apply its own statute of

                                 29
               limitations permitting the claim unless:

               (a)    maintenance of the claim would serve
                      no substantial interest of the
                      forum; and

               (b)    the claim would be barred under the
                      statute of limitations of a state
                      having    a     more    significant
                      relationship to the parties and the
                      occurrence.

         [Restatement (Second), supra, § 142.]

    Section 142’s presumption, like other presumptions in the

Second Restatement, channels judicial discretion and advances

notions of uniformity and predictability.      Under section

142(2)(a), the statute of limitations of the forum state

generally applies whenever that state has a substantial interest

in the maintenance of the claim.       See Restatement (Second),

supra, § 142(2).     In that circumstance, the inquiry ends for

statute-of-limitations purposes, unless exceptional

circumstances would render that result unreasonable.

Restatement (Second), supra, § 142.       Only when the forum state

has “no substantial interest” in the maintenance of the claim

does a court consider section 142(2)(b) -- whether “the claim

would be barred under the statute of limitations of a state

having a more significant relationship to the parties and the

occurrence.”   Restatement (Second), supra, § 142(2)(a)-(b).       In

determining whether another state has a more significant

relationship to the parties and the occurrence, a court must

                                  30
then consider overarching choice-of-law principles embodied in

the factors in section 6:

         (a)   the   needs   of  the    interstate   and
               international systems,

         (b)   the relevant policies of the forum,

         (c)   the relevant policies of other interested
               states and the relative interests of
               those states in the determination of the
               particular issue,

         (d)   the     protection       of    justified
               expectations,

         (e)   the   basic  policies    underlying   the
               particular field of law,

         (f)   certainty, predictability and uniformity
               of result, and

         (g)   ease in the determination and application
               of the law to be applied.

         [Restatement (Second), supra, § 6(2).]

    Section 142 benefits from an ease of application; places

both this State’s and out-of-state’s citizens on an equal

playing field, thus promoting principles of comity; advances

predictability and uniformity in decision-making; and allows for

greater certainty in the expectations of the parties.

    Second Restatement section 142 makes clear that when New

Jersey has a substantial interest in the litigation and is the

forum state, it will generally apply its statute of limitations.

See Restatement (Second), supra, § 142(2).   That rule is

consistent with our holding in Gantes, supra, in which we

                               31
allowed an out-of-state citizen to pursue a products-liability

action against a New Jersey manufacturer in our state courts

because of New Jersey’s substantial interest in ensuring the

manufacture and distribution of safe products. 145 N.J. at 490.

When claims are timely filed by a New Jersey or another state’s

resident, and New Jersey has a substantial interest in the

litigation, providing parity between an in-state and out-of-

state citizen makes perfect sense in a system sensitive to

interstate comity.

    This rule also benefits New Jersey companies.    Under the

Appellate Division’s application of Second Restatement sections

146 and 145, the statute of limitations of the state where the

injury occurred would presumptively apply even when the New

Jersey limitations period had expired.   In that circumstance,

the out-of-state citizen could proceed with a claim when a New

Jersey resident could not if the injury had occurred in this

State.   That deprives New Jersey companies of the protections of

this State’s statute of limitations against another state’s

longer limitations period.

    A New Jersey company, generally, should not have to defend

against a claim that is stale under this State’s statute of

limitations in our courts, whether that claim is brought by a

New Jersey resident or a citizen of another state.   When a

plaintiff from another state with a longer limitations period

                                32
seeks to press a claim against a New Jersey manufacturer in our

state courts after New Jersey’s statute of limitations has

expired, section 142 ordinarily will not permit the claim to

proceed.    See Restatement (Second), supra, § 142(1) (stating

that absent “exceptional circumstances” that would make result

“unreasonable,” “[t]he forum will apply its own statute of

limitations barring the claim”).       Moreover, when New Jersey has

no substantial interest in the litigation, under section 142,

our courts will not apply our State’s statute of limitations to

save a claim when another state has a more significant

relationship to the case.     See Restatement (Second), supra,

§ 142(2).

    Pitcock v. Kasowitz, Benson, Torres & Friedman, LLP, 426
N.J. Super. 582 (App. Div. 2012), illustrates this point.       In

that case, the plaintiff -- a former partner in a New York City

law firm -- filed a malicious-abuse-of-process lawsuit against

the law firm.   Id. at 585.   By the time the lawsuit was filed,

New York’s one-year statute of limitations had expired, but New

Jersey’s two-year limitations period had not.       Ibid.

    In light of Camp Jaycee’s adoption of the Second

Restatement to resolve substantive tort law conflicts, the

appellate panel predicted that this Court would “apply the ‘most

significant relationship’ test of section 142 in determining the

applicable statute of limitations” in tort cases.       Id. at 589.

                                  33
Although the plaintiff was a New Jersey resident, the firm’s

primary office was in New York, where the plaintiff worked.         Id.

at 584.    Previously, the firm had filed an action in New York

Supreme Court claiming that the plaintiff breached contractual

and fiduciary duties based on his allegedly improper conduct in

New York.   Ibid.   The firm’s New York claim ultimately was

dismissed, which led to the malicious-abuse-of-process lawsuit

filed by the plaintiff in New Jersey.      Id. at 584-85.

    In an opinion authored by Judge Skillman, the panel

concluded that New Jersey did not have a substantial interest in

“protecting its residents from financial harm arising from their

professional activities in another state” and that New York

“clearly ha[d] ‘a more significant relationship to the parties

and the occurrence’ than New Jersey.”      Id. at 589-90 (quoting

Restatement (Second), supra, § 142(2)(b)).      Accordingly, the

panel affirmed the dismissal of the action, applying New York’s

one-year statute of limitations.      Id. at 591.   Also of interest

is Judge Skillman’s observation that application of section 142

in that case did “not generally differ substantially from the

‘governmental interest’ test the Court used in Heavner and

Gantes.”    Id. at 589.

    We agree that the results in Heavner and Gantes would be no

different under a Second Restatement section 142 analysis than

the actual results reached by the Court in those cases using the

                                 34
governmental-interest test.    But there are meaningful

distinctions between section 142 and the governmental-interest

test.   Section 142’s presumption in favor of a forum state with

a substantial interest in the litigation can be overcome only by

exceptional circumstances that would render that result

unreasonable.   Under the governmental-interest test, a forum

state’s substantial interest in the litigation is a significant

factor -- but not a conclusive one -- to be weighed against the

interests of another state connected with the parties or the

occurrence.    Section 142 is a less malleable standard than the

governmental-interest test.    For all practical purposes, under

section 142, once a court finds that the forum state has a

substantial interest in the litigation, the inquiry is at an

end.

       It bears mentioning, however, that, under both tests, when

the forum state has no interest in the litigation and the claim

is barred by another state’s statute of limitations, the forum

state generally should not entertain the claim.    Restatement

(Second), supra, § 142 cmt. g; see also Heavner, supra, 63 N.J.

at 134 n.3, 141.    “[E]gregious examples of forum shopping” will

be discouraged when a forum state that has no interest in the

litigation declines to apply its favorable statute of

limitations.    Restatement (Second), supra, § 142 cmt. g.

       We are persuaded that section 142, with its presumption

                                 35
favoring a forum state with a substantial interest in the

matter, will channel judicial discretion to ensure a higher

degree of uniformity and predictability in resolving choice-of-

law issues.

    We now apply the principles of section 142 to the facts of

this case.

                               IV.

    In this failure-to-warn products-liability action filed in

New Jersey, plaintiff presented evidence that (1) defendants

Hoffmann-La Roche, Inc., and Roche Laboratories, Inc., were New

Jersey corporations, which maintained their corporate offices in

this State; (2) defendants designed, manufactured, distributed,

and labeled the prescription drug Accutane in New Jersey; (3)

defendants’ labeling inadequately warned plaintiff of the

potential risks associated with the taking of Accutane; (4)

plaintiff, an Alabama resident, relied on the inadequate

warnings when his physician prescribed, and he took, Accutane to

treat his acne in Alabama; and (5) the taking of Accutane

proximately caused his inflammatory bowel disease, which led to

multiple surgeries and other treatment modalities in Alabama.

    Under section 142 of the Second Restatement, New Jersey, as

the forum state, presumptively applies its own statute of

limitations unless (1) New Jersey has no significant interest in

the maintenance of the claim and Alabama, whose statute has

                               36
expired, has “a more significant relationship to the parties and

the occurrence,” Restatement (Second), supra, § 142(2)(a)-(b);

or (2) given “the exceptional circumstances of the case,”

following the Second Restatement rule would lead to an

unreasonable result, Restatement (Second), supra, § 142.       In

light of section 142, if New Jersey has a substantial interest

in the litigation, the inquiry ends, and New Jersey applies its

statute of limitations, provided there are no “exceptional

circumstances” making that “result unreasonable.”    Restatement

(Second), supra, § 142.   Therefore, we first turn to whether New

Jersey has a significant interest in the products-liability

claim filed by plaintiff against Roche.

    New Jersey has a substantial interest in deterring its

manufacturers from developing, making, and distributing unsafe

products, including inadequately labeled prescription drugs.

See Gantes, supra, 145 N.J. at 490.   Our State’s interest

extends to protecting not just the citizens of this State, but

also the citizens of other states, from unreasonably dangerous

products originating from New Jersey.     Cf. id. at 497-98.   We

have never taken the parochial attitude that the health and

safety of our State’s citizens are of greater concern or worth

than the health and safety of citizens of another state.       Our

national compact and our interstate system suggest that we

should treat the citizens of other states as we treat our own.

                                37
It would make little sense, if we were to find that New Jersey

had a substantial interest in the maintenance of a lawsuit, to

discriminate against an out-of-state plaintiff whose lawsuit was

filed within our limitations period.    We cannot conclude that

“maintenance of the claim would serve no substantial interest”

of this State.   Restatement (Second), supra, § 142(2)(a).

    Only if we found that New Jersey had “no substantial

interest” would we address the second issue, which is whether

“the claim would be barred under the statute of limitations of a

state having a more significant relationship to the parties and

the occurrence.”    Restatement (Second), supra, § 142(2)(a)-(b).

Were we to address that issue, we would recognize that Alabama

has a significant relationship to the parties and the

occurrence.    But, even in light of the section 6 factors, it

would not be self-evident that Alabama has a more significant

relationship than that of New Jersey.    See Restatement (Second),

supra, § 6(2)(a)-(g).

    Clearly, Alabama has a substantial interest in ensuring

that pharmaceutical products entering its borders are safe for

use by its citizens.    See Casrell v. Altec Indus., Inc., 335 So.
2d 128, 131 (Ala. 1976) (“[D]efendants must pay the consequences

of placing an unreasonably dangerous or defective product on the

market.”).    But Alabama’s statute of limitations is intended

primarily to protect its manufacturers, and others, from stale

                                 38
claims brought in its courts.   See Travis v. Ziter, 681 So. 2d
1348, 1355 (Ala. 1996) (noting that statutes of limitations

“promote[] stability by protecting defendants from stale

claims”); see also Restatement (Second), supra, § 142 cmt. f (“A

state has a substantial interest in preventing the prosecution

in its courts of claims which it deems to be ‘stale.’” (emphasis

added)).   Alabama does not have an interest in depriving one of

its citizens of securing redress from a pharmaceutical company

in another state where the statute of limitations has an

equitable tolling feature.   Cf. Gantes, supra, 145 N.J. at 493-

98.   Stated differently, Alabama has no interest in denying one

of its injured citizens the same relief an injured New Jersey

citizen could obtain for the same wrong in a New Jersey court.

      Last, the Second Restatement provides that, even when the

forum state’s statute of limitations would apply under a section

142(a) and (b) analysis, the Court retains a small window of

discretion to override that outcome.   Restatement (Second),

supra, § 142.   A court is not required to apply the forum

state’s limitations period if there are “exceptional

circumstances” that will “make such a result unreasonable.”

Ibid.   In this case, no such “exceptional circumstances” are

present.

      In summary, New Jersey’s statute of limitations governs

because we cannot conclude that “maintenance of the claim would

                                39
serve no substantial interest” of this State and because there

are no “exceptional circumstances” that call for the application

of Alabama’s limitations period.    Restatement (Second), supra,

§ 142(2)(a).

    Although we are adopting a different choice-of-law

framework for determining whether the forum state’s or another

state’s statute of limitations will apply, had we conducted a

governmental-interest test, the result here would be no

different -- New Jersey’s statute of limitations would govern.

We nevertheless believe that our adoption of section 142 is a

further refinement of our choice-of-law jurisprudence that will

guide judicial discretion toward more predictable and just

outcomes.

                               V.

    For the reasons expressed, we reverse the judgment of the

Appellate Division, which dismissed plaintiff’s verdict and

damages award and extinguished his cause of action because the

Alabama statute of limitations had expired.    We hold that, based

on a choice-of-law analysis under section 142 of the Second

Restatement, New Jersey’s limitations period governs, and

therefore plaintiff’s action was timely filed.   We also note

that the trial court arrived at the same outcome using the then-

prevailing governmental-interest test.   We therefore reinstate

plaintiff’s verdict and damages award and remand to the

                               40
Appellate Division for consideration of the unaddressed issues

remaining on appeal.



     CHIEF JUSTICE RABNER and JUSTICES LaVECCHIA, FERNANDEZ-
VINA, SOLOMON, and TIMPONE join in JUSTICE ALBIN’s opinion.
JUSTICE PATTERSON did not participate.




                               41